Case 1:19-cv-02367-ABJ Document 36-13 Filed 12/30/19 Page 1 of 2




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit K
                          Case 1:19-cv-02367-ABJ Document 36-13 Filed 12/30/19 Page 2 of 2


           Flores, Sarah Isgur (OPA)


            From:                  Flores, Sarah Isgur (OPA)
            Sent:                   Wednesday, December 13, 2017 10:25 AM
            To:                     Zoe Tillman
            Cc:                    Prior, Ian (OPA); Pettit, Mark T. (OPA)
            Subject;                Re: Strzok texts



           To the hill. Not to reporters. You'll notice when sourcing other outlets have said they "obtained" them.
           If that doesn't work for y'all, let me know.

           On Dec 13, 2017, at 10:03 AM, Zoe Tillman <zoe.tillman@buzzfeed.com> wrote:

                    Thanks, can you explain what you mean in saying we couldn't source them to DOJ? Several
                    reports said the texts were "released" by DOJ.

                    On Dec 13, 2017 9:56 AM, "Flores, Sarah Isgur (OPA)" <Sarah.lsgur.Flores@usdoi.gov>
                    wrote:
                      We have a hard copy you can review at the office. You can't take them with you, take
                      pictures, or source them (to doj or otherwise).

                      Mark will be the one to work with on that.

                      On Dec 13, 2017, at 9:53 AM, Zoe Tillman <zoe.tillrnan@buzzfeed.com> wrote;

                                  IIIVI   1 111 16   -   PI
                                                                •
                                                              ywu   VVIVI1   16   tc.kt-a,   --
                                                                                             VP   VV   I need td ask
                            someone else?

                            Thanks,
                            Zoe


                            Zoe Tillman BuzzFeed News I Reporter
                            0 202-602-1705 I M (b) {6)       I @zoetillrnan
                            1630 Connecticut Avenue 11W 7th Floor Washington DC 20009




Document ID: 0.7.16060.57779                                                                                           20180326-0072200
